DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 11/15/2022 in response to the Non-Final Rejection mailed on 09/28/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claim 5 is cancelled.
4.	Claims 1-4 and 6-10 are pending.
5.	Claims 7-10 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 11/15/2022 in response to the Non-Final Rejection mailed on 09/28/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b)
7.	The rejection of claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness in the term “pseudo” is withdrawn in view of applicants’ amendment to the claims to remove said term.
8.	The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicants’ amendment to the claims to cancel claim 5.
Claim Rejections - 35 USC § 102
9.	The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Manaresi (US Patent Application 2014/0315236 A1; cited on PTO-892 mailed 09/28/2022) is withdrawn in view of applicants’ amendment to the claims to recite “wherein the culturing ceases upon a concentration of a metabolite produced by metabolic activity of the sample exceeding predetermined threshold” and amendment to cancel claim 5.
Claim Rejections - 35 USC § 103
10.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Manaresi (US Patent Application 2014/0315236 A1; cited on PTO-892 mailed 09/28/2022) is withdrawn in favor of the new rejection set forth below, which is necessitated by applicants’ amendment to claim 1 to recite “wherein the culturing ceases upon a concentration of a metabolite produced by metabolic activity of the sample exceeding predetermined threshold”.
11.	Claims 1-6 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manaresi (US Patent Application 2014/0315236 A1; cited on PTO-892 mailed 09/28/2022).  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “wherein the culturing ceases upon a concentration of a metabolite produced by metabolic activity of the sample exceeding predetermined threshold”.
12.	As amended, claims 1-6 are drawn to a sample creation method comprising: mixing a pre-culture liquid medium that is not used to culture a sample, a post-culture liquid medium that is used to culture the sample, and an additive with one another to create a sample, wherein the culturing ceases upon a concentration of a metabolite produced by metabolic activity of the sample exceeding a predetermined threshold.
13.	With respect to claim 1, Manaresi teach a method for the processing of particles (additives) in which particles are suspended in a first fluid introduced under laminar flow conditions into at least one first microchamber or first region of the same, in which a second fluid is introduced under laminar flow conditions into at least one field of force acting on the particles to provoke a shift of the particles alone in a predetermined direction and to transfer the same suspension into the second fluid [see Abstract; paragraph 0063].  Manaresi et al. teach the method results in negligible mixing wherein liquid 1 is a cell culture (post-culture medium) and liquid 2 a buffer (pre-culture liquid) [see paragraphs 0063-0070].  Manaresi teach the method wherein the particle is a cell culture, cells, proteins, etc. [see paragraph 0020 and 0063-0070].  
	With respect to claim 2, Manaresi teach the method wherein the particle is a cell culture, cells, proteins, etc. [see paragraph 0020 and 0063-0070].
	With respect to claim 3, Manaresi teach the method wherein the pre-culture liquid medium is a buffer (interpreted as does not contain saccharides and an amino acid) [see paragraphs 0063-0070].
	With respect to claim 4, Manaresi teach the method wherein the post-culture liquid medium is a liquid medium in which the sample is not removed or is removed from the culture solution used to culture the sample [see paragraphs 0063-0070].
With respect to claim 6, Manaresi teach a method for the processing of particles (additives) in which particles are suspended in a first fluid introduced under laminar flow conditions into at least one first microchamber or first region of the same, in which a second fluid is introduced under laminar flow conditions into at least one field of force acting on the particles to provoke a shift of the particles alone in a predetermined direction and to transfer the same suspension into the second fluid [see Abstract; paragraph 0063].  Manaresi et al. teach the method results in negligible mixing wherein liquid 1 is a cell culture (post-culture medium) and liquid 2 a buffer (pre-culture liquid) [see paragraphs 0063-0070].  Manaresi et al. further teach that the aim of the invention is to supply a method for carrying out multiple operations typically performed on a macroscopic scale in such a away as to have the following advantages: miniaturization, lower consumption of reagents, greater delicacy on the cells/particles, greater efficiency of recover of the processed cells; greater control of the incubation/washing time, greater automation, integration of various steps of a process in a single integrated device and extraction of particular characteristic information on the individual cells [see paragraphs 0037-0045].
	Although Manaresi does not explicitly teach wherein the culturing ceases upon a concentration of a metabolite produced by metabolic activity of the sample exceeding a pre-determined threshold and creating a plurality of the pseudo samples having different mixing ratios among the pre-culture liquid medium, the post culture liquid medium and the additive, this step would have been obvious for one of ordinary skill in the art given the generic nature of the term metabolite, which can include any metabolic product produced by the cell including an expressed protein and the arbitrary end point of a pre-determined threshold to determine an endpoint for production of the desired product in the methods of Manaresi and perform in order to vary the ratios of the first and second liquids in a plurality of samples in order to test varying ratios to achieve maximum efficiency and control of the process.  One would desire to do so in order to achieve the advantages to the method as set forth in Manaresi.  The examiner is of the position this feature is a matter of routine experimentation that one of ordinary skill in the art would undertake.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	RESPONSE TO REMARKS:  Applicants’ remarks filed on 11/15/2022 have been fully considered by the examiner and rendered moot in view of the new rejection set forth above, which is necessitated by applicants’ amendment to the claims.
Conclusion
14.	Status of the claims:
	Claims 1-4 and 6-10 are pending.
	Claims 7-10 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-4 and 6 are rejected.
	No claims are in condition for an allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656